NO. 12-07-00486-CV

                       IN THE COURT OF APPEALS

          TWELFTH COURT OF APPEALS DISTRICT

                                    TYLER, TEXAS

SUE MORRIS AND
FLOYD LEE MORRIS, JR.,                           §     APPEAL FROM THE THIRD
APPELLANTS

V.                                               §     JUDICIAL DISTRICT COURT OF

GERALD MORRIS,
APPELLEE                                         §     ANDERSON COUNTY, TEXAS

                                  MEMORANDUM OPINION
                                      PER CURIAM
       This appeal is being dismissed for want of prosecution. See TEX . R. APP. P. 42.3(b).
Appellants perfected their appeal on December 21, 2007. After various extensions, the time for
filing the reporter’s record expired on August 10, 2008 due to Appellants’ failure to pay for the
record. Consequently, Appellants’ brief was due on or before September 10, 2008. When
Appellants failed to file their brief within the required time, this court notified them on
September 12, 2008 that the brief was past due and warned that if no motion for extension of time
to file the brief was received by September 22, 2008, the appeal would be dismissed for want of
prosecution under Texas Rule of Appellate Procedure 42.3(b). The notice further informed
Appellants that the motion for extension of time must contain a reasonable explanation for their
failure to file the brief and a showing that Appellee had not suffered material injury thereby.
       On September 23, 2008, the clerk of this court received a letter from Appellant Sue Morris,
in which she requested an extension of time to file the brief and stated she had retained an attorney
to “handle this” for her son, Appellant Floyd Lee Morris, Jr. On the same date, the clerk returned
the letter to Mrs. Morris informing her that a motion for extension of time must comply with the
Texas Rules of Appellate Procedure relating to motions, and that she should file a proper motion
on or before October 3, 2008. She was further notified that if a party has retained counsel in a case,
all documents filed in that case must be presented by counsel. Finally, she was informed that if
counsel had been retained, she should have counsel advise the court of his or her representation.
To date, neither Appellants nor any attorney acting on behalf of either appellant has complied with
or otherwise responded to this court’s September 23, 2008 notice. Accordingly, we dismiss the
appeal for want of prosecution. See TEX . R. APP. P. 38.8(a)(1), 42.3.(b).
Opinion delivered October 8, 2008.
Panel consisted of Worthen, C.J., Griffith, J., and Hoyle, J.




                                                   (PUBLISH)




                                                          2